Citation Nr: 0833465	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 8, 2004, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, which granted service connection for tinnitus and 
assigned the effective date of September 8, 2004.  

Although the issues of entitlement to increased evaluations 
for service-connected lumbosacral strain and bilateral high 
frequency hearing loss were part of the May 2005 notice of 
disagreement (NOD), the veteran limited his appeal to the 
issue of an earlier effective date for tinnitus in his 
January 2007 Form 9.  38 C.F.R. §§ 20.204.  

In October 2007, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Louisville RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.

The Board notes that filing a motion for clear and 
unmistakable error (CUE) with a May 1975 Board decision was 
discussed during the hearing.  However, a motion for CUE in 
that decision, if any, regarding that decision is not part of 
this appeal.  38 C.F.R. § 20.1400.  Further, the veteran has 
not specifically alleged CUE with the January 1973 rating 
decision which granted service connection for bilateral high 
frequency hearing loss.  As such, to the extent the veteran 
intended to file a CUE claim with that decision, the Board 
refers these matters to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A formal or informal claim for service connection for 
tinnitus was not received prior to September 8, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to September 8, 
2004, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of service connection for 
tinnitus.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided in August 
2004 before tinnitus was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
VAOPGCPREC 8-03 (December 22, 2003).  Moreover, the Board 
notes that the veteran was provided with the provisions 
governing effective dates in March 2006 and the claim was 
subsequently readjudicated in a December 2006 statement of 
the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the Board finds that 
further notice from VA to the veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of service connection for tinnitus.  See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA 
is not required to provide claimant with an additional VCAA 
notice after the filing of a Notice of Disagreement 
challenging the effective date of an award for benefits).

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim for an earlier effective date.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The veteran contends that he is entitled to an effective date 
prior to September 8, 2004, for tinnitus.  He alleges that 
the date should go back to 1972 when he originally filed his 
claim for bilateral hearing loss.  Most recently during the 
October 2007 hearing, the veteran and his representative 
alleged that tinnitus was not considered a disability 
separate from hearing loss when the veteran filed his 
original claim in 1972.  Thus, they claim that the veteran 
should be granted an effective date for tinnitus when the law 
changed to make tinnitus a separate disability.

After considering the evidence under the laws and regulations 
as set forth above, the Board finds that the veteran is not 
entitled to an earlier effective date for his tinnitus.  At 
the time the veteran filed his original claim in 1972, there 
was no filing or communication from the veteran indicating an 
intent to file a claim for service connection for tinnitus.  
In this regard, the veteran filed his original claim for 
service connection for loss of hearing in both ears in 
February 1972.  The veteran underwent a December 1972 VA 
examination following that claim.  There is no mention of 
tinnitus or ringing in the ears in that examination report.  
Moreover, the veteran's service treatment records, which were 
considered in adjudicating the claim, were absent for any 
complaints, treatment, or diagnosis of tinnitus.  A January 
1973 rating decision granted service connection for bilateral 
high frequency hearing loss.  Tinnitus was not mentioned 
during that decision.  As such, there was no mention in the 
record of tinnitus before the final January 1973 rating 
decision.  38 C.F.R. §§ 20.302, 20.1103.  

In September 1974, the veteran stated that he was currently 
receiving less than 10 percent for his hearing condition and 
felt there should be another examination for his hearing 
loss.  He did not mention tinnitus or ringing in the ears.  
During the December 1974 VA examination, the veteran reported 
a history of bilateral hearing loss and tinnitus, although 
tinnitus was not listed as a part of the diagnosis on the 
examination report.  To the extent the veteran is contending 
that the December 1974 VA examination constitutes an informal 
claim, under 38 C.F.R. § 3.157(b)(1), a VA report of 
examination is considered the date of receipt of a claim once 
a formal claim for compensation has been allowed.  As noted 
above, at the time of the December 1974 VA examination, the 
veteran had not filed a claim for service connection for 
tinnitus.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that medical records do not satisfy 
the regulatory requirements of an informal claim if the 
condition disclosed in the medical records had not previously 
been determined to be service-connected); see also Crawford 
v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) 
(1996) ("The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.").  

Moreover, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for benefits.  See 
Brannon, 12 Vet. App. at 35 ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [appellant] to seek secondary service connection for the 
psychiatric condition...  While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.")  
38 C.F.R. § 3.155(a) (2007) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... "may be 
considered an informal claim." (emphasis added)).  It 
follows logically that where there can be found no intent to 
apply for VA benefits, a claim for entitlement to such 
benefits has not been reasonably raised.  As such, the 
December 1974 VA examination cannot be considered an informal 
claim.  

The veteran was denied an increased evaluation for his 
service-connected bilateral high frequency hearing loss in 
January 1975 and the veteran appealed that rating decision.  
The Board also notes that in February 1975, during the 
pendency of the appeal to the Board, the veteran wrote his 
Senator expressing his opinion that he was unjustly denied an 
increase in compensation for his service-connected 
lumbosacral strain and hearing loss disability and asked the 
Senator for help.  In this letter, the veteran noted that 
both his ears had rung constantly since 1970.  However, the 
Board finds that this communication does not constitute an 
informal claim as the veteran did not express an intent to 
apply for VA benefits, which is required for a communication 
or action to be considered an informal claim.  See 38 C.F.R. 
§  3.155(a).  In fact, in this letter, the veteran relays 
that his claims for increased ratings for service-connected 
lumbosacral strain and hearing loss were denied, and he was 
weighing his appeal options and was asking for assistance 
from the Senator.  Nothing in this document indicates that 
the veteran was attempting to file any additional claim for 
VA benefits for tinnitus.  The statement regarding ringing 
ears describes a current disability but does not express an 
intent to file for service connection for tinnitus.  As such, 
the February 1975 letter cannot be considered an informal 
claim for service connection for tinnitus.  

Additionally, in May 1975, the Board denied the claim for an 
increased rating for bilateral high frequency hearing loss.  
Therefore, the January 1975 RO denial of the claim for an 
increase has been subsumed by the May 1975 Board decision.  
38 C.F.R. § 20.1104.  As noted in the introduction, the 
veteran has not claimed CUE with either the January 1973 
rating decision or the May 1975 Board decision, and these 
decisions are final and can only be revised on the basis of 
CUE.  38 C.F.R. §§ 20.302, 20.1100.  Any argument that, under 
the laws and regulations extant in 1973 or 1975, it was CUE 
for the 1973 RO or 1975 Board not to have construed certain 
statements as a claim for service connection for tinnitus may 
be raised in a claim for CUE in those decisions but are not 
addressed as part of this appeal.  

With regard to the veteran's contention at the hearing that 
tinnitus was not considered a disability separate from 
hearing loss when the veteran filed his claim in 1972 and 
that the veteran should be granted an effective date as of 
the date that the law changed, the Board notes that the VA 
Schedule for Rating Disabilities had a diagnostic code for 
rating tinnitus in 1972 that was separate from the criteria 
under which hearing loss was evaluated.  38 C.F.R. § 4.84b, 
Diagnostic Code 6260 (1972).  Although the Board notes that, 
in 1972, tinnitus was rated under Diagnostic Codes 8045 and 
8046 as a subjective complaint of brain disease due to trauma 
or cerebral arteriosclerosis, whereas in 1976, persistent 
tinnitus was rated as a symptom of head injury, concussion, 
or acoustic trauma, the Board knows of no requirement in the 
law that an effective date for service connection for 
tinnitus based on a claim submitted in September 2004 should 
be set in accordance with a change in the rating schedule for 
evaluating that disability that was made in 1976.  Compare 
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1972), with 
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1976).  

In July 2004, the veteran expressed his desire to reopen his 
hearing loss claim.  He did not mention tinnitus in this 
correspondence.  In a statement received September 8, 2004, 
the veteran alleged that he had continuous and growing 
problem with ringing in the ears since service.  The Board 
agrees that September 8, 2004, is the correct effective date 
as the veteran had not filed a claim for tinnitus until that 
date.  Therefore, an earlier effective date is not warranted.  
The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to September 8, 2004, 
for the grant of service connection for tinnitus.


ORDER

Entitlement to an effective date prior to September 8, 2004, 
for the grant of service connection for tinnitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


